
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 465
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2011
			Mr. Pearce submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the recent intervention against the Lord’s Resistance Army
		  in Central Africa by United States Armed Forces does not serve the national
		  interest and that the President of the United States should request
		  authorization before sending troops overseas.
	
	
		Whereas the Lord’s Resistance Army, led by Joseph Kony,
			 has brutalized and tortured thousands of civilians in Central Africa for more
			 than 20 years;
		Whereas the United States has supported military efforts
			 by local militaries to topple the Lord’s Resistance Army, and capture Joseph
			 Kony;
		Whereas, on May 24, 2010, the President of the United
			 States signed the Lord's Resistance Army Disarmament and Northern Uganda
			 Recovery Act of 2009;
		Whereas, on October 12, 2011, the President of the United
			 States authorized the deployment of 100 combat forces to Uganda, Central
			 African Republic, South Sudan, and the Democratic Republic of the Congo;
		Whereas, on October 14, 2011, the President of the United
			 States informed the Speaker of the House of Representatives and the President
			 Pro Tempore of the United States Senate of the deployment of said combat force;
			 and
		Whereas the President has yet to define a clear,
			 achievable goal: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the President should request authorization
			 before sending the United States Armed Forces into battle;
			(2)the Administration
			 should set clear, definable objectives for the United States Armed Forces to
			 achieve before sending them into battle;
			(3)during a time of
			 record deficits and involvement in two other wars, it is myopic to intervene in
			 a country that poses no threat to the United States;
			(4)the Administration
			 failed to indicate any direct national security interest in deploying United
			 States Armed Forces into Central Africa; and
			(5)the destruction of
			 the Lord’s Resistance Army is the desire of the United States.
			
